Case 2:16-cv-05220-JMA-SIL Document 18 Filed 11/08/18 Page 1 of 2 PageID #: 458



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


ANDREA ELECTRONICS CORPORATION,

                            Plaintiff,
                                                     Case No. 2:16-cv-05220 (JMA)(SIL)
                                   v.
APPLE INC.
                            Defendant.

                        JOINT PROPOSED BRIEFING SCHEDULE

       Pursuant to an electronic order dated November 1, 2018, Plaintiff Andrea Electronics

Corporation (“Andrea”) and Defendant Apple Inc. (“Apple”) jointly submit the following

proposed briefing schedule regarding the parties’ respective Letter Motions to Lift the Stay [15]

and Extend the Stay [16].


                    Brief                                        Proposed Date
   Opening Briefs for Each Party’s Position                     November 29, 2018
          Regarding Status of Stay
             Opposition Briefs                                  December 13, 2018

       The parties have agreed to forgo replies or any further briefing after the Opposition Briefs

are submitted.

Dated: November 8, 2018                           Respectfully submitted,

/s/ Goutam Patnaik                                /s/ Ching-Lee Fukuda
Goutam Patnaik                                    Ching-Lee Fukuda
Pepper Hamilton, LLP                              SIDLEY AUSTIN LLP
Hamilton Square                                   787 Seventh Avenue
600 Fourteenth Street, N.W.                       New York, NY 10019
Washington, D.C. 20005                            Tel: (212) 839-5300
Tel: (202) 220-1237                               Fax: (212) 839-5599
Fax: (202) 220-1665                               clfukuda@sidley.com
patnaikg@pepperlaw.com

Counsel for Andrea Electronics Corporation        Counsel for Apple Inc.
Case 2:16-cv-05220-JMA-SIL Document 18 Filed 11/08/18 Page 2 of 2 PageID #: 459



                                 CERTIFICATE OF SERVICE

I hereby certify that on November 8, 2018, I electronically filed the foregoing filing with the

Clerk of Court using the CM/ECF system which will send notification of such filing via

electronic mail to all counsel of records.


                                                     /s/ Goutam Patnaik




                                                 2
